  Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 1 of 15 PageID #:2054




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ALAINA MCVEY,                                 )
                                              )
             Plaintiff,                       )     No. 19-cv-07770
                                              )
             v.                               )
                                              )     Judge Edmond E. Chang
ANAPLAN, INC.,                                )
                                              )
             Defendant.                       )

                          MEMORANDUM OPINION AND ORDER

      In November 2018, Alaina McVey filed suit in state court against her former

employer, Anaplan, for pregnancy discrimination and harassment under the

California Fair Employment and Housing Act (known by its acronym “FEHA”). A

little more than a year later, Anaplan removed the case to federal court. Now, the

Court faces a narrow question: did Anaplan file for removal on time? McVey moves

to remand the case to state court, arguing that no, Anaplan missed the one-year

removal window under 28 U.S.C. § 1446. R. 10, Mot. Remand at 6. In response,

Anaplan argues that it had good reason to miss the one-year statutory window—

namely, Anaplan contends that McVey originally added a non-diverse defendant in

bad faith solely to defeat diversity jurisdiction, so the Court should ignore the one-

year deadline in this case. For the reasons discussed below, the Court concludes that

the bad-faith exception does not apply, so the motion to remand is granted.

                                  I. Background

      Alaina McVey worked in a managerial role for Anaplan, a software company,

over the course of 2017 and 2018. R. 1-1, Second Am. Compl. ¶¶ 23-24. In March 2018,
                                          1
  Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 2 of 15 PageID #:2055




McVey learned that she was pregnant. Id. ¶ 37. McVey disclosed the pregnancy to

one of her supervisors, David Tharp, in April 2018. Id. ¶ 39. The following month,

Tharp informed McVey that she was being put on a performance plan. Id. ¶ 40. McVey

alleges that, around this time, she also began to experience worse treatment

compared to her co-workers. Id. ¶ 56. Things continued to go downhill from there,

and in July 2018, McVey was fired. Id. ¶ 66.

      After exhausting her administrative remedies, McVey filed two separate

lawsuits in Illinois state court. First, on October 19, 2018, McVey filed a declaratory

judgment action challenging the enforceability of the arbitration provision in her

employment agreement. Mot. Remand, Exh. 1. McVey named as defendants Anaplan,

Tharp, and three other employees from Anaplan’s Human Resources Department. Id.

At this initial point, there is no dispute that diversity jurisdiction did not apply to

that case (at least on its face): although there was diversity between McVey (an

Illinois citizen) and the majority of the defendants, including Anaplan, one of the

defendants, Tharp, was also an Illinois citizen. Id. ¶¶ 1-4. Then, on November 13,

2018, McVey filed a separate lawsuit (the current case), this time under FEHA,

against the same group of defendants. See Mot. Remand, Exh. 2. For the same reasons

as those described above, the presence of Tharp defeated complete diversity,

ostensibly precluding removal.

      In December 2018, however, Anaplan removed the declaratory action—but not

the FEHA action—to federal court. Mot. Remand, Exh. 3. In the notice of removal,

Anaplan proffered that perhaps the individual defendants had been fraudulently



                                          2
     Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 3 of 15 PageID #:2056




joined in the declaratory action, because the employment agreement was only

between Anaplan and McVey. Id. ¶ 20. Moreover, Anaplan remarked that McVey was

also suing the exact same group of individual defendants in a separate action (the

FEHA action), so there was no reason to name them in the declaratory action as well.

Id. ¶ 12. That same month, though, before the federal court could rule on the

fraudulent joinder issue, McVey voluntarily dismissed the declaratory action after

learning that Anaplan would not be seeking to compel arbitration. Mot. Remand, Exh.

4.

        So, that just left the state-court FEHA action—which is the case now before

this Court. In January 2019 (back when the case was still in state court), McVey filed

a First Amended Complaint, and in March 2019, Anaplan moved to dismiss most of

the claims. Mot. Remand, Exh. 5. In particular, Anaplan argued that McVey had

improperly alleged “harassment” claims against the individual defendants (including

Tharp) solely to defeat diversity jurisdiction. Id. ¶ 9. (Anaplan’s reasoning, discussed

in more detail below, was that FEHA only provides for individual liability for

harassment claims, but not discrimination claims, so McVey improperly shoehorned

her individual claims into the harassment theory even though she knew she would

not be able to plead harassment against any of the individual defendants. Id.) In June

2019, the state court granted the motion to dismiss the individual harassment claims,

but allowed McVey leave to re-plead. Mot. Remand, Exh. 6. In July 2019, McVey filed

a Second Amended Complaint, Mot. Remand, Exh. 7, and that same month, Anaplan




                                           3
   Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 4 of 15 PageID #:2057




again moved to dismiss the harassment claims against the individual defendants,

Mot. Remand, Exh. 8.

      On October 28, 2019, the state court once again dismissed the individual

harassment claims, this time with prejudice. Mot. Remand, Exh. 10. The next day,

McVey filed a motion for immediate appeal, challenging the dismissal of the

individual defendants. Mot. Remand, Exh. 11. Meanwhile, the state court’s order left

Anaplan as the only remaining defendant. So, on November 25, 2019, with the only

non-diverse defendant, Tharp, out of the picture, Anaplan finally removed this case

to federal court on the basis of diversity jurisdiction. McVey filed a timely motion to

remand shortly after that.

                                      II. Analysis

      A defendant may remove an action filed in state court to federal court in any

case in which the plaintiff could have filed the case in federal court in the first

place. 28 U.S.C. § 1441(a). The party seeking removal bears the burden of

demonstrating federal jurisdiction, “and federal courts should interpret the removal

statute narrowly, resolving any doubt in favor of the plaintiff's choice of forum in state

court.” Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir. 2009). Where,

as here, a defendant premises removal on diversity jurisdiction, the defendants must

demonstrate complete diversity of citizenship among the parties and that the amount

in controversy exceeds $75,000. 28 U.S.C. § 1332(a). There is no dispute that complete

diversity and the amount-in-controversy requirement have been met here.

      In addition to satisfying the jurisdictional requirements outlined above, a

defendant seeking removal must also satisfy the procedural requirements set forth
                                            4
  Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 5 of 15 PageID #:2058




in 28 U.S.C. § 1446(b), including the statutory-timing requirements. Specifically, a

notice of removal must be filed within 30 days of service of the initial pleading. 28

U.S.C. § 1446(b)(1). If the initial pleading does not state a removable case, then a

notice of removal must be filed within 30 days of service of an order (or other paper)

from which it can first be ascertained that the case is removable. 28 U.S.C.

§ 1446(b)(3). The exception to that, though, is that a case may not be removed on the

basis of diversity jurisdiction under Section 1446(b)(3) “more than 1 year after

commencement of the action, unless the district court finds that the plaintiff has acted

in bad faith in order to prevent a defendant from removing the action.” § 1446(c)(1)

(emphasis added).

      Here, Anaplan filed its notice of removal on November 25, 2019, which was

within the 30-day window following the state court’s dismissal with prejudice of the

last remaining non-diverse defendant on October 29, 2019. The problem is that the

state action commenced on November 13, 2018, and November 25, 2019 is more than

one year after that. The sole issue now is whether the so-called bad faith exception to

the one-year removal bar should apply in this case.

       Anaplan argues yes. R. 11, Def. Resp. Br. at 4. According to Anaplan, the only

reason the case could not be removed earlier in the litigation was because of the

presence of Tharp, the only non-diverse defendant. Id. And the only reason Tharp

was even named as a defendant in the first place, Anaplan alleges, was in bad faith

to defeat diversity jurisdiction, as evidenced by the fact that the state court dismissed

the harassment claims against Tharp not once, but twice. According to Anaplan, this



                                           5
   Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 6 of 15 PageID #:2059




suggests that McVey knew the claims against Tharp were never meritorious, and that

she fraudulently joined him for the sole purpose of preventing removal. Id. at 9.

      McVey, for her part, inexplicably ignores the existence of the bad-faith

exception in 28 U.S.C. 1446(c)(1) and simply argues that Anaplan has unequivocally

missed the one-year removal deadline. Mot. Remand at 6. (McVey also inexplicably

cites to the pre-amendment version of the removal statute as well as caselaw from

before the bad faith exception was inserted into the statutory text.) Relatedly, McVey

points out that Anaplan could have easily avoided this situation by filing for removal

sooner, either immediately after the October 2019 state-court order dismissing the

individual defendants with prejudice, or even earlier than that on a fraudulent

joinder theory. Id. at 7-8. Indeed, McVey reminds the Court that Anaplan actually

did file for removal on a fraudulent joinder theory in the original October 2018

declaratory judgment action and then voluntarily dismissed that action, so now, their

current removal effort must be barred by “res judicata” (in non-Latin terms, claim

preclusion). Id. at 10-11. What’s more, McVey argues that Anaplan, by filing multiple

motions to dismiss the underlying November 2018 state-court action, has waived its

right to object to litigating the case in state court. Id. at 11-12. Finally, although this

is not explicitly framed in terms of bad faith, McVey also argues that its initial joinder

of Tharp was completely legitimate as a legal matter, and the only reason the case

became removeable was the involuntary (from the perspective of McVey) dismissal of

Tharp by the state court. Id. at 9.




                                            6
   Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 7 of 15 PageID #:2060




       Putting aside for a moment McVey’s arguments about waiver and what

Anaplan should have done, it is clear that what this case really boils down to is

whether Anaplan has proven the bad-faith exception. If yes, then the statutory one-

year deadline will be excused, and the Court can at that point consider McVey’s other

arguments against removal.1 If the answer is no, though, then there is no statutory

basis to excuse Anaplan from the one-year removal window laid out in Section

1446(c)(1), and the case will have to be remanded to state court.

       As a threshold matter, it is important to note that the bad-faith exception to

the one-year timing requirement codified in Section 1446(c)(1) is not the same thing

as the fraudulent joinder doctrine, which is codified nowhere in the removal statute

and is instead a judicially created standard used to overcome a lack of complete

diversity. In theory, there are ways to establish bad faith under Section 1446(c)(1)

without resorting to the fraudulent joinder doctrine. For one, “bad faith” can be much

broader than fraudulent joinder, which, as discussed below, is a high bar to meet. For

example, the statute specifically contemplates a removing party invoking the bad-

faith exception by showing that a “plaintiff deliberately failed to disclose the actual

amount in controversy to prevent removal.” 28 U.S.C. § 1446(c)(3)(B). Similarly, one

could conceive of a scenario where a plaintiff maintains a viable claim against a non-

diverse defendant (in which case there is no fraudulent joinder), but subjectively has




       1In that scenario, though, Anaplan would still only have 30 days after service of the
October 28, 2019 order to remove, which, for purposes of this motion, would count as the
order “from which it may first be ascertained that the case is … removable.” 28 U.S.C.
§ 1446(b)(3).
                                             7
  Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 8 of 15 PageID #:2061




no intention of litigating against that defendant and is instead solely trying to

circumvent removal.

      That being said, there could certainly be scenarios where bad faith and

fraudulent joinder are congruent, and proof of fraudulent joinder simultaneously

satisfies the requirements for bad faith. That is what is going on in this case, because

Anaplan’s bad-faith argument is essentially that McVey fraudulently joined Tharp,

no more, no less. So, for purposes of this motion, the Court will analyze the bad-faith

issue in terms of fraudulent joinder. But to be perfectly clear, this analysis is not

meant to suggest that the bad-faith inquiry is necessarily congruent with or identical

to the fraudulent joinder inquiry in every case. And it is important to keep in mind

that, in typical fraudulent joinder cases, the allegedly fraudulent defendant is still in

the litigation, and the question is whether a federal court should ignore the presence

of that non-diverse defendant and exercise subject matter jurisdiction over the case

anyway. In this case, though, the allegedly fraudulently joined defendant has already

been dismissed, and the only question is whether the Court should rely on the fact

that there might have been fraudulent joinder at a previous stage in the litigation in

order to excuse the otherwise strict one-year timing requirement for removal. As a

practical matter, though, the legal inquiry will end up being the same for purposes of

this motion.

      With those caveats out of the way, it is time to turn to fraudulent joinder. The

fraudulent joinder doctrine provides that “an out-of-state defendant’s right of removal

premised on diversity cannot be defeated by joinder of a nondiverse defendant against



                                           8
  Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 9 of 15 PageID #:2062




whom the plaintiff's claim has no chance of success.” Morris v. Nuzzo, 718 F.3d 660,

666 (7th Cir. 2013) (cleaned up). A defendant can successfully invoke the fraudulent

joinder doctrine by showing that “after resolving all issues of fact and law in favor of

the plaintiff, the plaintiff cannot establish a cause of action against the in-state

defendant.” Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir. 1992). “In conducting

this analysis, a district court must turn to state law to determine whether the plaintiff

has any reasonable possibility of success.” See Schur v. L.A. Weight Loss Centers, Inc.,

577 F.3d 752, 764 (7th Cir. 2009); see also Poulos, 959 F.2d at 73 (“[T]he federal court

must engage in an act of prediction: is there any reasonable possibility that a state

court would rule against the non-diverse defendant?”). That is a much higher bar for

defendants to meet than the typical motion to dismiss standard under Rule 12(b)(6)

of the Federal Rules of Civil Procedure. See Schur, 577 F.3d at 764 (citing cases).

      Here, McVey’s claims against Tharp were brought under the California Fair

Employment Housing Act, Cal. Gov't Code § 12940 et seq. The parties do not dispute

that FEHA bars individual supervisor liability on discrimination claims, and only

provides for individual liability on harassment claims. See Janken v. GM Hughes

Elecs., 46 Cal. App. 4th 55, 62-65 (1996). In short, harassment encapsulates “conduct

outside the scope of necessary job performance, conduct presumably engaged in for

personal gratification, because of meanness or bigotry, or for other personal motives.

Harassment is not conduct of a type necessary for management of the employer’s

business or performance of the supervisory employee's job.” Diaz v. Santa Monica

Beach Hotel Corp., 2020 WL 4883820, at *2 (C.D. Cal. Aug. 20, 2020) (citing Janken,



                                           9
  Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 10 of 15 PageID #:2063




46 Cal. App. 4th at 63). Harassment can include, for instance, “verbal epithets or

derogatory comments, physical interference with freedom of movement, derogatory

posters or cartoons, and unwanted sexual advances.” Id. Discrimination, on the other

hand, must “arise out of the performance of necessary personnel management duties.

While harassment is not a type of conduct necessary to personnel management,

making decisions is a type of conduct essential to personnel management.” Diaz, 2020

WL 4883820, at *2 (citing Janken, 46 Cal. App. 4th at 63-64).

      As Anaplan frames it, McVey has no viable harassment claim against Tharp,

but that did not stop her from repackaging her discrimination claims as harassment

claims for the sole purpose of keeping Tharp—the only non-diverse defendant—in the

case to defeat removal. Def. Resp. Br. at 9. Specifically, Anaplan argues that all of

McVey’s allegations against Tharp “involve work functions” and fall under the

umbrella of “business and personnel management”—in other words, squarely within

the purview of discrimination claims, but not harassment claims. Id. at 8-9.

      McVey, for her part, argues that she did state a harassment claim against

Tharp and reminds the Court that she is actively appealing the state court’s order

dismissing the claim. Not only that, but the first time that the claims were dismissed,

she attempted to re-plead them in a Second Amended Complaint. In other words,

there is nothing in her behavior throughout the litigation that would suggest that she

does not genuinely intend to litigate against Tharp. R. 12, Pl. Reply Br. at 6. And as

for the substance of the harassment claims, McVey points to several allegations

against Tharp that she argues do support a viable harassment claim: Tharp’s alleged



                                          10
  Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 11 of 15 PageID #:2064




criticisms of her work performance and appearance, including a “belittling” comment

that she lacked “executive presence”; other comments by Tharp “belittling” her work

performance in general; imposing monetary goals on McVey to coincide with when

she would be on maternity leave; imposing disproportionate work requirements on

McVey generally, and so on. Second Am. Compl. ¶ 98.

      Given the demanding nature of the “no reasonable possibility” standard, the

Court agrees with McVey. It might very well be true that a state court analyzing

these claims would conclude that McVey has failed to state a claim for harassment

against Tharp—and indeed, as Anaplan reminds us, that is exactly what the state

court in this case did on two separate occasions. But to be fair, nowhere in either of

the dismissal orders did the state court suggest that McVey’s harassment claims were

somehow frivolous or had no reasonable possibility of success. See Mot. Remand, Exh

6; Exh. 10. This is not to mention that the state appellate court might come out

differently on this same issue. And in any event, the standard applied by the state

court at the Rule 12(b)(6) dismissal stage is not the standard that is now before this

Court. That is, McVey is not required to show that she has plausibly stated a

harassment claim.

      Rather, Anaplan is required to show that McVey has no reasonable possibility

of succeeding on a harassment claim. Anaplan has not met that high bar. For

example, to the extent that Anaplan bases its argument on the distinction between

purely work functions on the one hand and purely harassing conduct on the other,

the California Supreme Court has held that “official employment actions done in



                                         11
  Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 12 of 15 PageID #:2065




furtherance of a supervisor’s managerial role can also have a secondary effect of

communicating a hostile message,” and are therefore fair game for a harassment

claim. Roby v. McKesson Corp., 47 Cal. 4th 686, 705 (2009) (emphasis added). What’s

more, FEHA employment harassment cases have been held to be “particularly

unsuited to satisfying the removal standard, as they ‘present issues of intent, and

motive, and hostile working environment, issues not determinable on paper.’” Diaz,

2020 WL 4883820, at *2 (citing Nazir v. United Airlines, Inc., 178 Cal. App. 4th 243,

286 (2009)). Here, too, the issues are much too fact-intensive for the Court to conclude,

based on the pleadings alone, that McVey has no reasonable chance of stating a

harassment claim against Tharp.

      For all of these reasons, Anaplan has failed to show that McVey has no

reasonable possibility of succeeding against Tharp on a harassment theory under

FEHA, so the Court cannot conclude that McVey fraudulently joined Tharp at any

point in the state court litigation. Other than fraudulent joinder, Anaplan does not

point to any other basis for finding bad faith in this case. So, the bad-faith exception

does not apply here, and the notice of removal is thus untimely under the one-year

removal bar codified in 28 U.S.C. § 1446(c)(1). McVey’s motion to remand is granted.

      Given that the case will be remanded, there is no need to address in great detail

any of McVey’s other arguments for remand. For what it is worth, though, none are

meritorious. For example, to the extent that McVey is trying to suggest that Anaplan

somehow waived either its right to remove the case or its fraudulent joinder argument

by only removing the earlier declaratory judgment action and waiting to remove the



                                           12
  Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 13 of 15 PageID #:2066




FEHA action until now, that argument misses the mark. See Pl. Reply Br. at 13-14.

The declaratory judgment action was based solely on the arbitration provision in the

employment agreement between McVey and Anaplan. So Anaplan’s fraudulent

joinder argument in that case had to do with the fact that none of the individual

defendants were even parties to the agreement at issue. That is a sensible argument,

and it is a different argument from the one that Anaplan raises in this case. So

Anaplan did not waive any of its arguments in the way that McVey claims.

      Similarly, McVey asserts that Anaplan should have just removed the case

earlier. For example, Anaplan could have removed the case on the basis of the

purported fraudulent joinder right after the case was initially filed in November 2018.

Mot. Remand at 13. Alternatively, Anaplan could have removed the case right after

the state court’s second dismissal order in October 2019 and still remained within the

allowable one-year window set out in 28 U.S.C. § 1446(c)(1). Id. at 7. On the first

point, that is neither here nor there. McVey does not cite any authority for the

proposition that a federal court’s analysis of the bad-faith timeliness exception should

at all factor in a removing party’s initial failure to raise a fraudulent joinder

argument at the outset of a case. For one, as explained above, fraudulent joinder and

bad faith are two separate doctrines, and not every bad-faith argument will invoke

fraudulent joinder issues. Moreover, it is not clear that this is a rule that courts

should be promoting; one could easily imagine such a rule pushing defendants to

assert speculative or meritless fraudulent-joinder arguments for no reason other than




                                          13
  Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 14 of 15 PageID #:2067




to preserve their later right to assert a bad-faith timeliness argument. McVey has

pointed to nothing in the statutory text or caselaw to support such a proposition.

       The second point is more sensible, but still not persuasive as a legal matter.

From a purely practical perspective, it would have undoubtedly been more prudent

for Anaplan to have filed its notice of removal sometime within the window after the

state court’s October 2019 dismissal order but before the one-year clock ran out the

following month. That might have allowed the parties to avoid this entire round of

remand briefing. True, Anaplan would be cutting itself short of the typical 30-day

time allowance under 28 U.S.C. § 1446(b)(3), but the statutory text is clear. Section

1446(b)(3) only applies “[e]xcept as provided in subsection (c).” 28 U.S.C. § 1446(b)(3)

(emphasis added). The natural reading of that provision is that the one-year time

limit laid out in Section 1446(c)(1) trumps the usual 30-day allowance in Section

1446(b)(3).2 The tricky thing about this unique fact pattern is that the 30-day window

happens to coincide with the one-year window, and the question is whether the Court

should somehow account for the fact that the removing party essentially failed to take

advantage of the 15 or so days where removal would have been proper without resort

to the bad-faith exception. Given that remand is proper on other, more clear, grounds,

the Court will decline to decide that issue.




       2Of  course, if the bad-faith exception did end up applying, then Section 1446(c)(1)
simply refers back to Section 1446(b)(3), and the typical 30-day removal window would be
reinstated. That is meant to avoid the red herring situation highlighted by McVey, who
suggests that if Tharp had been dismissed from the case six months before the one-year
deadline, that Anaplan would have somehow had six months to file for removal on the basis
of bad faith. See Pl. Reply Br. at 2. In contrast, Anaplan would have only had 30 days under
28 U.S.C. § 1446(b)(3), with or without a bad faith finding.
                                            14
  Case: 1:19-cv-07770 Document #: 22 Filed: 09/03/20 Page 15 of 15 PageID #:2068




                                 III. Conclusion

      For the reasons explained above, the motion to remand is granted. The case is

remanded forthwith to the Circuit Court of Cook County. The status hearing of

October 9, 2020 is vacated.


                                                   ENTERED:


                                                         s/Edmond E. Chang
                                                   Honorable Edmond E. Chang
                                                   United States District Judge

DATE: September 3, 2020




                                        15
